Exhibit 10.5(a)

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

 

STRATEGIC COLLABORATION AGREEMENT

between

NESTEC LTD.

and

AIMMUNE THERAPEUTICS, INC.

 

 

 

 

 

US-DOCS\83031037.1

--------------------------------------------------------------------------------

 

 

ARTICLE 1  DEFINITIONS

1

 

 

 

1.1

Definitions

1

 

 

ARTICLE 2  OBJECTIVES; COLLABORATION

6

 

 

 

2.1

Objectives

6

2.2

Scope of Collaboration

6

2.3

Formation and Composition of the Pipeline Committee

7

2.4

Role of Pipeline Committee

7

2.5

Information Sharing

7

2.6

Opportunities

7

2.7

Meetings of PC

8

 

 

ARTICLE 3  LICENSE OPPORTUNITIES

8

 

 

 

3.1

Exclusive Negotiation Right of NHSc

8

3.2

Proposal by NHSc to Explore Combination Therapy

10

 

 

ARTICLE 4  REPRESENTATIONS AND WARRANTIES

10

 

 

 

4.1

Organization

10

4.2

Authorization

11

4.3

Binding Agreement

11

4.4

No Conflict

11

4.5

No Consents

11

 

 

ARTICLE 5  INTELLECTUAL PROPERTY

11

 

 

 

5.1

Ownership of Intellectual Property

11

5.2

No License; Implied Rights

12

 

 

ARTICLE 6  CONFIDENTIAL INFORMATION

12

 

 

 

6.1

Nondisclosure

12

6.2

Authorized Disclosure

13

6.3

Terms of this Agreement

13

6.4

Securities Filings

13

6.5

Expiration or Termination

14

 

 

ARTICLE 7  ADDITIONAL AGREEMENTS

14

 

 

 

7.1

Non-Competition

14

7.2

Non-Solicitation of Employees

15

7.3

Director Nomination

16

i

 

 

--------------------------------------------------------------------------------

 

 

 

ARTICLE 8  TERM AND TERMINATION

16

 

 

 

8.1

Effectiveness; Term

16

8.2

Termination Rights

16

8.3

Effect of Termination

17

 

 

ARTICLE 9  MISCELLANEOUS

17

 

 

 

9.1

Expenses

17

9.2

Severability

17

9.3

Notices

17

9.4

Assignment

18

9.5

Further Assurances

19

9.6

Waivers and Modifications

19

9.7

Choice of Law

19

9.8

Injunctive Relief

19

9.9

Publicity

19

9.10

Relationship of the Parties

19

9.11

Entire Agreement

20

9.12

Counterparts

20

9.13

Exports

20

9.14

Amendments

20

9.15

Interpretation

20

 

Exhibits

 

Exhibit A

-

Development Programs

 

 

 

ii

 

 

--------------------------------------------------------------------------------

 

STRATEGIC COLLABORATION AGREEMENT

This STRATEGIC COLLABORATION AGREEMENT (this “Agreement”) is made as of November
3, 2016, by and between NESTEC LTD., a limited company organized and existing
under the laws of Switzerland, having an office located at Avenue Nestlé 55,
1800 Vevey, Switzerland (“NHSc”), and Aimmune Therapeutics, Inc., a corporation
incorporated and existing under the laws of the State of Delaware, having an
office located at 8000 Marina Boulevard, Suite 300, Brisbane, CA 94005, USA
(“Aimmune”).  NHSc and Aimmune are sometimes referred to herein individually as
a “Party” and collectively as the “Parties”.

RECITALS

WHEREAS, Aimmune is engaged in the development of immunotherapeutic products for
the treatment of food allergies;

WHEREAS, NHSc and certain of its Affiliates are engaged in the research,
development and commercialization of food products for the management of food
allergies and has expertise in regulatory and market access matters relevant to
such products;

WHEREAS, the Parties wish to collaborate with one another in connection with the
development of Aimmune’s products as contemplated herein, including by (i)
sharing confidential information relating to Aimmune’s Development Programs (as
defined herein) and (ii) providing Aimmune access to NHSc’s scientific,
clinical, regulatory and commercial expertise relevant to such Development
Programs;

WHEREAS, concurrently herewith, Nestle Health Science US Holdings, Inc. (an
Affiliate of NHSc) is making an investment in Aimmune’s capital stock, which
investment is conditioned, among other things, on the Parties entering into this
Agreement; and

WHEREAS, this Agreement shall be effective upon and subject to consummation of
the Closing under the Securities Purchase Agreement, dated the date hereof,
between Aimmune and Nestle Health Science US Holdings, Inc., a Delaware
corporation (the “Purchase Agreement”).  

NOW, THEREFORE in consideration of the foregoing and the mutual agreements set
forth below, the Parties agree as follows:

Article 1
DEFINITIONS

1.1Definitions. The terms in this Agreement with initial letters capitalized,
whether used in the singular or the plural, shall have the respective meanings
either set forth below or another part of this Agreement.

“Acceptance Notice” has the meaning set forth in Section 2.6.1.

“Affiliate” of a Party means an entity that (directly or indirectly) is
controlled by, controls, or is under common control with such Party where
control means the direct or indirect

1

 

 

--------------------------------------------------------------------------------

 

ownership of voting securities entitled to cast at least fifty percent (50%) of
the votes in the election of directors, or such other relationship as results in
the power to control the management, business, assets and affairs of an entity.

“Aimmune Product” means a drug or biologic product for use as OIT for the
treatment of food allergies that is being researched or developed by Aimmune or
its Affiliates from time to time during the Term.

“Aimmune-Owned Inventions and IP” has the meaning set forth in Section 5.1.

“BLA” means a Biologics License Application, as defined in the United States
Public Health Service Act (42 U.S.C. § 262), and applicable regulations
promulgated thereunder by the FDA.

“Business Day” means a day other than Saturday, Sunday or any day on which
commercial banks located in San Francisco, California or Geneva, Switzerland,
are authorized or obligated by applicable Law to close.

“Calendar Quarter” means, with respect to any given Calendar Year, the
respective periods of three (3) consecutive calendar months ending on
March 31, June 30, September 30 or December 31.

“Change of Control” means, with respect to a Party, any of the following events:
(a) any Third Party (or group of Third Parties acting in concert) acquires,
directly or indirectly, shares of such Party representing at least a majority of
the voting power (where voting refers to being entitled to vote for the election
of directors) then outstanding of such Party; (b) such Party consolidates with
or merges into another corporation or entity which is a Third Party, or any
corporation or entity which is a Third Party consolidates with or merges into
such Party, in either event pursuant to a transaction in which at least a
majority of the voting power of the acquiring or resulting entity outstanding
immediately after such consolidation or merger is not held by the holders of the
outstanding voting power of such Party immediately preceding such consolidation
or merger; or (c) such Party sells, conveys, transfers and/or exclusively
licenses all or substantially all of its assets to a Third Party.

“Closing” has the meaning set forth in the Purchase Agreement.

“Combination Discussion Period” has the meaning set forth in Section 3.2.

“Combination Proposal Period” has the meaning set forth in Section 3.2.

“Competitive OIT Product” has the meaning set forth in Section 7.1.1.

“Confidential Information” means any and all technical, business or other
Information, of a Party or its Affiliates provided orally, visually, in writing,
graphically, electronically, or in another form by or on behalf of such Party or
its Affiliates to the other Party or its Affiliates in connection with this
Agreement, including the terms of this Agreement, any Aimmune Product, any
exploitation of any Aimmune Product, any know-how with respect thereto developed
by or

2

 

 

--------------------------------------------------------------------------------

 

on behalf of the disclosing Party or its Affiliates, or the scientific,
regulatory or business affairs or other activities of the disclosing Party or
its Affiliates.  

“Controlled” or “Control”, when used in reference to any intellectual property,
intellectual property right, material, know-how or information, means the legal
authority or right of a Party hereto (or its Affiliates) to: (i) grant, or
procure the grant of, a license or sublicense, to the extent provided for
herein, under or to specified intellectual property, intellectual property
rights, materials, know-how or information to the other Party; or (ii) in
relation to materials, know-how and information only, disclose or provide access
to, to the extent provided for herein, such material, know-how or information to
the other Party, and in each case without (1) breaching the terms of any
agreement with a Third Party, or (2) misappropriating the material, know-how or
information of a Third Party.  

“Development” means non-clinical and clinical drug development activities
reasonably related to the development and submission of information to a
Regulatory Authority or otherwise to the research, identification, testing and
validation of a therapeutic agent, including, without limitation, toxicology,
pharmacology and other discovery and pre-clinical efforts, test method
development and stability testing, manufacturing process and chemistry,
manufacturing and controls development, formulation development, delivery system
development, quality assurance and quality control development, statistical
analysis, clinical trials (including, without limitation, pre- and post-approval
studies), whether for purposes of label expansion or otherwise.  Development
shall include post-approval Development activities.  When used as a verb,
“Develop” means to engage in Development.

“Development Program” means Aimmune’s and/or its Affiliates’ activities directed
towards the Development of a specific Aimmune Product for the treatment of
allergies to one or more particular types of food, including [***] and
[***].  The Development Programs as of the date of this Agreement are described
on Exhibit A hereto.

“Disclosing Party” has the meaning set forth in Section 6.1.

“Effective Date” means the effective date of this Agreement as set forth in the
preamble hereto.

“Election to Partner” has the meaning set forth in Section 3.1.1.

“Election Period” has the meaning set forth in Section 3.1.2.

“European Union” means, at any given time, the then-current member states of the
European Union.

“FD&C Act” means the United States Food, Drug and Cosmetic Act (21 U.S.C. § 301
et seq.), as amended from time to time, together with any rules, regulations and
requirements promulgated thereunder (including all additions, supplements,
extensions, and modifications thereto).

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

3

 

 

--------------------------------------------------------------------------------

 

“Governmental Authority” means any multi-national, federal, state, local,
municipal, provincial or other governmental authority of any nature (including
any governmental division, prefecture, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal).

“In-Scope Programs” has the meaning set forth in Section 2.2.

“IND” means an Investigational New Drug Application (as such term is defined in
the FD&C Act and the regulations promulgated thereunder), Clinical Trial
Authorisation (as such term is defined in the Directive 2001/20/EC, as amended),
clinical trial exemption, or similar application or submission for approval to
conduct human clinical investigations that is filed with or submitted to a
Regulatory Authority in conformance with the requirements of such Regulatory
Authority.

“Information” means all technical, scientific and other know-how and
information, inventions, discoveries, trade secrets, knowledge, technology,
means, methods, processes, formulations, practices, formulae, instructions,
skills, techniques, procedures, experiences, expressed ideas, technical
assistance, designs, drawings, assembly procedures, computer programs,
apparatuses, specifications, data, results, materials (including biological,
chemical, pharmacological, toxicological, pharmaceutical, physical and
analytical), pre-clinical, clinical, safety, manufacturing and quality control
data and information (including study designs and protocols) and assays and
biological methodology, in each case, whether or not confidential, proprietary
or patentable and in written, oral, electronic or any other form now known or
hereafter developed.

“Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of any federal, national, multinational,
state, provincial, county, city or other political subdivision.

“License Opportunity” has the meaning set forth in Section 3.1.2.

“Major Territory” means any of (i) [***], (ii) [***], (iii) [***], and (iv)
[***].

“NDA” means a New Drug Application, as defined in the FD&C Act.

“Negotiation Period” has the meaning set forth in Section 3.1.2.

“New Opportunities” has the meaning set forth in Section 2.6.

“OIT” means a therapy involving the oral delivery of quantities of a
naturally-occurring allergen, whether obtained from a natural source or
generated by synthetic means, to a patient in order to desensitize the patient
to such allergen.

“OIT Allergy Company” has the meaning set forth in Section 7.1.2.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

4

 

 

--------------------------------------------------------------------------------

 

“OIT Combination” has the meaning set forth in Section 3.2.

“OIT Combination Opportunity” has the meaning set forth in Section 3.2.

“OIT Combination Constituent” means any drug or biologic product (i.e., any
product which, if it were marketed in the United States, must be approved by the
FDA pursuant to a BLA or NDA), such as but not limited to a probiotic or other
microbiome-based product, that can be combined with an OIT product and that is
intended to improve the efficacy or safety of such OIT product for the treatment
of one or more food allergies.

“Pass Notice” has the meaning set forth in Section 2.6.1.

“Patents” means (a) all national, regional and international patents and patent
applications, including provisional patent applications, (b) all patent
applications filed either from such patents or patent applications or from an
application claiming priority from either of these, including divisionals,
continuations, continuations-in-part, provisionals, nonprovisionals, converted
provisionals and requests for continued examinations, (c) any and all patents
that have issued or in the future issue from the foregoing patent applications
(i.e., those set forth in subsections (a) and (b)), including utility models,
innovation patents, petty patents and design patents and certificates of
invention, (d) any and all extensions or restorations by existing or future
extension or restoration mechanisms, and all revalidations, reissues,
re-examinations and extensions (including any supplementary protection
certificates and the like) of the foregoing patents or patent applications
(i.e., those set forth in subsections (a), (b) and (c)) and (e) any similar
rights, including so-called pipeline protection or any importation,
revalidation, confirmation or introduction patent or registration patent or
patent of additions to any of such foregoing patent applications and patents.

“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
foundation, joint venture or other similar entity, organization or combination
thereof, including a government or political subdivision, department, or agency.

“Pipeline Committee” or “PC” has the meaning set forth in Section 2.3.

“Prior CDA” has the meaning set forth in Section 9.11.

“Prohibited Development” has the meaning set forth in Section 7.1.1.

“Prohibited Drug Research” has the meaning set forth in Section 7.1.1.

“Purchase Agreement” has the meaning set forth in the recitals.

“Re-Offer Obligation” has the meaning set forth in Section 3.1.2.

“Receiving Party” has the meaning set forth in Section 6.1.

5

 

 

--------------------------------------------------------------------------------

 

“Single Product Asset Sale” means the sale, transfer, or license to a Third
Party by Aimmune of a single Aimmune Product or Development Program that could
reasonably be considered to constitute the sale, transfer or exclusive license
of all or substantially all of Aimmune’s assets such that the transaction would
be considered a Change of Control under clause (c) of the definition.

“Term” has the meaning set forth in Section 8.1.

“Third Party” means any entity other than NHSc, Aimmune and their respective
Affiliates.

“Transfer” means to sell, transfer, or license to a Third Party by Aimmune, or
grant to a Third Party by Aimmune of any option to acquire or license, any
commercial rights to an Aimmune Product or Development Program; provided,
however, for purposes of clarity, other than a Single Product Asset Sale, a
Change of Control shall not constitute or be deemed to constitute a
Transfer.  “Transfers,” “Transferred” and “Transferring” have correlative
meanings.

“United States” or “U.S.”  means the United States of America, including its
territories and possessions.

Article 2
OBJECTIVES; COLLABORATION

2.1Objectives. This Agreement sets forth the terms on which the Parties will
collaborate with one another and share information on a confidential basis to
support Aimmune’s Development Programs to the extent they are In-Scope
Programs.  Such collaboration and information sharing shall be achieved
primarily through the Pipeline Committee, in accordance with this Article 2.

2.2Scope of Collaboration.  This Agreement and the collaboration contemplated
hereby shall relate to all of Aimmune’s Development Programs, including those
existing as of the Effective Date and those undertaken from time-to-time during
the Term; provided, however, that, subject to Section 3.1, (i) in the event that
Aimmune effects a Transfer in respect of an Aimmune Product under Development
pursuant to a particular Development Program in all Major Territories, such
Development Program shall automatically be excluded from the scope of this
Agreement and the collaboration contemplated hereunder and (ii) in the event
that Aimmune effects a Transfer in respect of an Aimmune Product under
Development pursuant to a particular Development Program in one or more, but not
all, Major Territories, then the scope of this Agreement and the collaboration
contemplated hereunder shall automatically be adjusted to exclude such
Development Program solely in respect of such Major Territory(ies) in respect of
which Aimmune has effected such Transfer in respect of such Aimmune
Product.  Aimmune shall disclose to NHSc each new Development Program upon
Aimmune’s decision to commence such Development Program and such new Development
Program shall automatically be included within the scope of this Agreement and
the collaboration contemplated hereby.  All Development Programs or parts
thereof within the scope of this Agreement at a particular time during the Term,
in accordance with this Section 2.2, are referred to herein as the “In-Scope
Programs”.  For clarity, In-Scope Programs shall not include any products or
programs of any counterparty in

6

 

 

--------------------------------------------------------------------------------

 

a Change of Control of Aimmune that were not Aimmune Products or Development
Programs immediately preceding the closing of the relevant Change of Control.

2.3Formation and Composition of the Pipeline Committee.  The governing body for
matters within the scope of this Agreement shall be the “Pipeline Committee” or
“PC”.  The PC shall be comprised of three (3) to four (4) representatives of
each Party.  The initial members of the PC shall be:

 

From Aimmune

From NHSc

[***]
[***]
[***]
[***]

[***]
[***]
[***]
[***]

Either Party may replace one or more of its PC members from time to time with
the prior written consent of the other Party, not to be unreasonably withheld,
delayed or conditioned.  Any member of the PC may designate a substitute to
attend and perform the functions of that member at any meeting of the PC,
provided that the other Party has provided its prior written consent to such
substitute, not to be unreasonably withheld, delayed or conditioned.   For
clarity, during the Term, the Parties shall consider whether to include
alternative members of the PC having expertise in areas relevant to the
collaboration contemplated hereby at such time.

2.4Role of Pipeline Committee.  The PC shall serve as a forum for the Parties,
through their PC members, to share information and discuss the In-Scope
Programs.  The PC shall have no decision-making role and neither the PC nor the
PC members shall have the capacity to bind either Party in any way.  Any advice
provided by NHSc’s PC members shall be non-binding in all respects.

2.5Information Sharing.  At each meeting of the PC, Aimmune’s representatives
shall provide (i) an update on material Development activities in respect of
In-Scope Programs, including with respect to material results or data from in
vitro and in vivo testing, regulatory developments and strategies, manufacturing
activities and commercial plans, and (ii) an overview of Aimmune’s future plans
in respect of the In-Scope Programs.  All such information provided by Aimmune
shall be Confidential Information of Aimmune.  NHSc’s representatives may, but
shall not be obligated to, disclose non-public information of NHSc or its
Affiliates to Aimmune’s PC members as further described in Section 2.6.  All
such information disclosed by NHSc shall be Confidential Information of NHSc.

2.6Opportunities.  Through the PC, either Party may, but would not be obligated
to, share opportunities (excluding Development Programs, which Aimmune is
obligated to disclose pursuant to Section 2.2) to apply innovative technologies
for use in, or in conjunction with, OIT for the treatment of food allergies or
food intolerance (“New Opportunities”), as set forth in Sections 2.6.1 and
2.6.2.    

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

7

 

 

--------------------------------------------------------------------------------

 

2.6.1If either Party wishes to share a New Opportunity with the other Party, it
shall first provide to the other Party a written, high level description of the
nature of the New Opportunity, to allow the other Party to determine whether it
wishes to engage in a detailed discussion of such New Opportunity pursuant to
this Agreement.  A copy of such description shall be provided concurrently to
the other Party's general counsel as provided in Section 9.3.  The Party
receiving such high level description shall respond in writing within fifteen
(15) days, or such longer period as the Parties may agree to in writing, whether
it wishes to engage in a detailed discussion of such New Opportunity (an
“Acceptance Notice”) or whether it declines to engage in such a detailed
discussion (a “Pass Notice”).  If either the receiving Party provides a Pass
Notice, or the receiving Party does not respond in writing to such high level
description of such New Opportunity within such period, then the Party wishing
to share such New Opportunity shall not provide any further information to the
receiving Party with respect to such New Opportunity.  If the receiving Party
delivers an Acceptance Notice, then the Parties, through the PC, shall be free
to discuss the New Opportunity, subject to the terms of Article 5 and Article 6,
or subject to such alternative or modified terms relating to intellectual
property and/or Confidential Information as the Parties may have agreed to in
writing prior to the receiving Party’s delivery of such Acceptance Notice.

2.6.2For the sake of clarity, Information disclosed by a Party in respect of any
New Opportunity shall be Confidential Information of such Party (subject to the
exceptions set forth in Section 6.1.1).  Neither Party shall obtain any
intellectual property or other rights in any Information so disclosed by the
other Party with respect to such New Opportunity or in respect of such New
Opportunity, unless and until the Parties enter into a separate written
agreement in respect thereof.

2.7Meetings of PC.  The PC will meet at least once per Calendar Quarter, or more
frequently, if agreed by the PC.  The location of regularly scheduled meetings
shall alternate between the offices of the Parties unless otherwise agreed by
the PC.  Meetings of the PC may also be held telephonically, by video conference
or by any other media agreed to by the PC.  Members of the PC shall have the
right to participate in meetings by telephone.  Each Party shall be responsible
for expenses incurred by its employees and its members of the PC in attending or
otherwise participating in PC meetings, including travel and related
costs.  Either Party may invite additional representatives of the Party who have
relevant expertise to attend PC meetings when appropriate for the issues being
addressed at the meeting with five (5) Business Days’ prior notice to the other
Party’s PC representatives, provided that any such additional representatives
shall be bound by obligations of confidentiality at least as stringent as those
set forth in Section 6 and obligations with respect to Information arising in
the course of activities under this Agreement consistent with those set forth in
Section 5, and further provided that any such additional representatives shall
be subject to the other Party's prior written approval.

Article 3
LICENSE OPPORTUNITIES

3.1Exclusive Negotiation Right of NHSc.  Although Aimmune currently does not
intend to conduct licensing or partnering discussions with Third Parties with
respect to any Development Program, Aimmune shall remain free to do so during
the Term of the Agreement, subject to the requirements this Section 3.1.  

8

 

 

--------------------------------------------------------------------------------

 

3.1.1Aimmune shall promptly notify NHSc in writing in the event Aimmune, acting
in good faith, elects to seek to partner or otherwise collaborate with, or
effect a Transfer in respect of any In-Scope Program, or any Aimmune Product
that is the focus of any In-Scope Program, to any Person (an “Election to
Partner”).  For clarity, an Election to Partner shall not include Aimmune’s
conduct of general business discussions with Third Parties with respect to
Aimmune Products or Development Programs, provided that an Election to Partner
will be deemed to exist if either (a) Aimmune desires to propose terms to a
Third Party with respect to a Development Program or (b) Aimmune desires to
respond to terms submitted to Aimmune by a Third Party with respect to a
Development Program.  

3.1.2Such notice of an Election to Partner shall identify the Development
Program(s) and Product(s) in respect of which Aimmune proposes to extend such
rights, the nature of the rights that Aimmune proposes to extend, including the
geographies and the nature of the transaction that it is then contemplating
(collectively, in each case, the “License Opportunity”).  Within [***] ([***])
days of its receipt of such notice (the “Election Period”), NHSc shall have the
right, in its sole discretion, to notify Aimmune in writing that it wishes to
negotiate an agreement with Aimmune in respect of such License Opportunity.  In
the event NHSc so makes such an election during the Election Period, the Parties
shall negotiate exclusively and in good faith for a period of three (3) months
or such longer period as the Parties may mutually agree upon (as applicable, the
“Negotiation Period”) the terms of a definitive agreement in respect of such
License Opportunity.  During the Election Period and, if applicable, the
Negotiation Period, Aimmune shall not solicit from, discuss with, or enter into
any agreement in respect of, any License Opportunity with, any Third Party. If
the Parties have not entered into a definitive agreement governing the License
Opportunity as of the end of the Negotiation Period, Aimmune would be free to
partner or collaborate with, or effect a Transfer with respect to such License
Opportunity to, a Third Party, including to modify the geographic scope or other
terms of the License Opportunity in connection with any such transaction with a
Third Party; provided, however, that in the event that Aimmune proposes to
pursue a transaction with a Third Party that would include one or more
Development Program(s) or Major Territory(ies) that were not proposed to NHSc
for such License Opportunity, or exclude one or more Development Program(s) or
Major Territory(ies) that were proposed to NHSc for such License Opportunity,
then the Exclusive Negotiation Period shall apply anew in accordance with the
foregoing in respect of such modified License Opportunity (a “Re-Offer
Obligation”).  For the sake of clarity, a clinical collaboration that does not
involve the granting to any Third Party either any commercial rights, or any
option or similar right to acquire commercial rights, shall not constitute a
License Opportunity.  To the extent that the Term of this Agreement expires (and
is not terminated pursuant to Section 9.2), this Section 3.1 shall survive and
continue in accordance with its terms until the end of any then-ongoing
Negotiation Period or any then-ongoing Election Period and any Negotiation
Period resulting from such Election Period; provided that the Re-Offer
Obligation shall not apply following the expiration of the
Term.  Notwithstanding anything to the contrary in this Section 3.1, NHSc's
rights under this Section 3.1 shall not apply to any Change of Control
transaction other than a Single Product Asset Sale.  

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

9

 

 

--------------------------------------------------------------------------------

 

3.2Proposal by NHSc to Explore Combination Therapy.  If (i) NHSc or its
Affiliate possesses any commercial rights (whether by ownership, license or an
option or similar right) to an OIT Combination Constituent, and (ii) NHSc’s or
its Affiliate’s senior management has affirmatively determined to pursue
Development (including research) of a combination of such OIT Combination
Constituent with an OIT drug or biologic (an “OIT Combination”), then NHSc shall
so notify Aimmune in writing. Such notice shall identify the OIT Combination
Constituent that NHSc is contemplating for an OIT Combination, and the general
nature of the activities that NHSc proposes to conduct, with respect to such OIT
Combination, including the applicable geographies (collectively, in each case,
the “OIT Combination Opportunity”).  Within [***] ([***]) days of its receipt of
such notice (the “Combination Proposal Period”), Aimmune shall have the right,
in its sole discretion, to notify NHSc in writing that it wishes to negotiate an
agreement with NHSc in respect of such OIT Combination Opportunity.  In the
event Aimmune so makes such an election during the Combination Proposal Period,
the Parties shall negotiate exclusively and in good faith for a period of three
(3) months or such longer period as the Parties may mutually agree upon (as
applicable, the “Combination Discussion Period”) the terms of a definitive
agreement in respect of such OIT Combination Opportunity.  During the
Combination Proposal Period and, if applicable, the Combination Discussion
Period, NHSc shall not solicit from, discuss with, or enter into any agreement
in respect of, any OIT Combination Opportunity with any Third Party. If the
Parties have not entered into a definitive agreement governing the OIT
Combination Opportunity as of the end of the Combination Discussion Period, NHSc
shall be free to partner or collaborate with a Third Party with respect to such
OIT Combination Opportunity, including to modify the scope or other terms of the
OIT Combination Opportunity in connection with any such transaction with a Third
Party.  To the extent that the Term of this Agreement expires (and is not
terminated pursuant to Section 9.2), this Section 3.2 shall survive and continue
in accordance with its terms until the end of any then-ongoing Combination
Proposal Period or any then-ongoing Combination Discussion Period, and any
Combination Discussion Period resulting from such Combination Proposal
Period.  The Parties agree and acknowledge that the OIT Combination Constituent
that is the subject of any OIT Combination Opportunity may be part of a
licensing, collaboration or other transaction between NHSc or is Affiliate and
one or more Third Parties and that such Third Parties may be involved in any
such discussions contemplated in this Section 3.2.

Article 4
REPRESENTATIONS AND WARRANTIES

Aimmune and NHSc each represents and warrants to the other, as of the Effective
Date, as follows:

4.1Organization.  It is duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its organization, and has all requisite
power and authority, corporate or otherwise, to execute, deliver, and perform
this Agreement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

10

 

 

--------------------------------------------------------------------------------

 

4.2Authorization.  The execution and delivery of this Agreement and the
performance by it of its obligations contemplated hereby have been duly
authorized by all necessary corporate action, and do not violate (i) such
Party’s charter documents, bylaws, or other organizational documents, (ii) any
agreement, instrument, or contractual obligation to which such Party is bound,
(iii) any requirement of any applicable Law, or (iv) any order, writ, judgment,
injunction, decree, determination, or award of any court or governmental agency
presently in effect applicable to such Party.

4.3Binding Agreement.  This Agreement is a legal, valid, and binding obligation
of such Party enforceable against it in accordance with its terms and
conditions, subject to the effects of bankruptcy, insolvency, or other laws of
general application affecting the enforcement of creditor rights, judicial
principles affecting the availability of specific performance, and general
principles of equity (whether enforceability is considered a proceeding at law
or equity).

4.4No Conflict.  The execution and delivery of this Agreement, the performance
of such Party’s obligations hereunder and the licenses and sublicenses to be
granted pursuant to this Agreement (i) do not and will not conflict with or
violate any requirement of applicable Law; (ii) do not and will not conflict
with or violate the certificate of incorporation, by-laws or other
organizational documents of such Party; and (iii) do not and will not conflict
with, violate, breach or constitute a default under any contractual obligations
of such Party or any of its Affiliates.

4.5No Consents.  No authorization, consent, approval of a Third Party, nor any
license, permit, exemption of or filing or registration with or notification to
any court or Governmental Authority is or will be necessary (i) for the valid
execution, delivery or performance of this Agreement by such Party; or (ii) for
the consummation by such Party of the transactions contemplated hereby.

Article 5
INTELLECTUAL PROPERTY

5.1Ownership of Intellectual Property.  As between the Parties, except as may
otherwise be agreed by the Parties in writing, Aimmune shall solely own all
right, title, and interest in and to any and all Information relating to, or
that is useful or necessary for, the conduct of the Development Programs or the
manufacture, use or sale of Aimmune Products, that is conceived, discovered, or
otherwise made (a) solely by or on behalf of Aimmune, (b) jointly by or on
behalf of Aimmune and NHSc, or (c) solely by or on behalf of NHSc, in each case
of subsections (a) through (c), as a result of NHSc’s participation in the PC or
with reference to Aimmune’s Confidential Information, whether or not patented or
patentable, and any and all Patents and other intellectual property rights
therein ("Aimmune-Owned Inventions and IP").  NHSc shall, and hereby does,
assign to Aimmune all right, title and interest that NHSc may have in and to all
Aimmune-Owned Inventions and IP, and shall execute all documents and take all
actions necessary or reasonably required to effect such assignment.  For the
sake of clarity, except as may otherwise be agreed by the Parties in writing,
any Information, and any Patents or other intellectual property rights in
respect thereof, that are (i) Controlled, discovered or conceived by NHSc or its
Affiliates prior to the Effective Date, or (ii) conceived, discovered

11

 

 

--------------------------------------------------------------------------------

 

or obtained by NHSc or its Affiliates during or after the Term and independent
of the collaboration pursuant to this Agreement shall be solely owned by NHSc or
its Affiliate.  

5.2New Opportunities Proposed by NHSc.  Section 5.1 notwithstanding, if NHSc
discloses or presents a New Opportunity to the PC, and the PC proceeds to
discuss such New Opportunity as contemplated in Section 2.6, then if any
Information is conceived, discovered or otherwise made solely by or on behalf of
a Party, or jointly by or on behalf of the Parties, in the course of such
discussion that relates to such New Opportunity, such Information shall be owned
solely by NHSc or its Affiliate.

5.3No License; Implied Rights.  Neither Party shall obtain any license or other
rights to any Information or intellectual property rights therein by virtue of
this Agreement.  Without limiting the foregoing, nothing contained in this
Agreement confers or will be construed to confer any rights or licenses by
implication, estoppel or otherwise, in, to or under any intellectual property
rights.

Article 6
CONFIDENTIAL INFORMATION

6.1Nondisclosure.  Each Party agrees that during the Term and for a period of
ten (10) years thereafter, a Party (the “Receiving Party”) receiving
Confidential Information of the other Party (the “Disclosing Party”) shall (i)
maintain in confidence such Confidential Information, which shall include
without limitation using not less than the efforts such Receiving Party uses to
maintain in confidence its own proprietary industrial information of similar
kind and value, which shall be no less than a reasonable degree of care, (ii)
not disclose such Confidential Information to any Third Party without the prior
written consent of the Disclosing Party, except for disclosures expressly
permitted below, and (iii) not use such Confidential Information for any purpose
except those expressly permitted by this Agreement. The Parties agree that any
Confidential Information (within the meaning of the Prior CDA) disclosed by the
Parties or their Affiliates pursuant to the Prior CDA shall be Confidential
Information within the meaning of, and shall be subject to, this Article 6.

6.1.1Exceptions.  The obligations in Section 6.1 shall not apply with respect to
any portion of the Confidential Information that the Receiving Party receives,
to the extent that such information:

(a)is publicly disclosed by the Disclosing Party, either before or after it is
disclosed to the Receiving Party hereunder;

(b)was known to the Receiving Party or any of its Affiliates, without any
obligation to keep it confidential or any restriction on its use, prior to
disclosure by the Disclosing Party, provided that such prior knowledge can be
properly documented by the Receiving Party;

(c)is subsequently disclosed to the Receiving Party or any of its Affiliates by
a Third Party lawfully in possession thereof and without any obligation to keep
it confidential or any restriction on its use;

12

 

 

--------------------------------------------------------------------------------

 

(d)is published by a Third Party or otherwise becomes publicly available or
enters the public domain, either before or after it is disclosed to the
Receiving Party without the fault or cause of the Receiving Party or any of its
Affiliates; or

(e)is independently developed by employees or contractors of the Receiving Party
or any of its Affiliates without the aid, application or use of Confidential
Information of the Disclosing Party, and such independent development can be
properly documented by the Receiving Party.

6.2Authorized Disclosure.  Subject to Section 6.4, the Receiving Party may
disclose Confidential Information belonging to the Disclosing Party to the
extent such disclosure is necessary, in the reasonable opinion of the Receiving
Party’s counsel, to comply with applicable Laws and regulations (including,
without limitation, the rules and regulations of the Securities and Exchange
Commission or any national securities exchange) and with judicial processes.  If
and whenever any Confidential Information is disclosed in accordance with this
Section 6.2, such disclosure shall not cause any such information to cease to be
Confidential Information, except to the extent that such disclosure results in a
public disclosure of such information (other than by breach of this
Agreement).  Where reasonably possible and subject to Section 6.4, the Receiving
Party shall:  (i) give the Disclosing Party reasonable advance notice of the
Receiving Party’s intent to make such disclosure pursuant to this Section 6.2,
to the extent practicable; and  (ii) provide reasonable cooperation to the
Disclosing Party regarding the timing and content of such disclosure and
regarding any action which the Disclosing Party may deem appropriate to protect
the confidentiality of the information by appropriate legal means.

6.3Terms of this Agreement.  The Parties acknowledge that the terms of this
Agreement shall be treated as Confidential Information of both Parties, subject
to the terms of this Section 6.  

6.4Securities Filings.  In the event either Party determines that it is required
to file with the U.S. Securities and Exchange Commission (and/or the securities
regulators of any state or other jurisdiction) a registration statement or any
other disclosure document which describes any of the terms and conditions of
this Agreement, such Party shall promptly notify the other Party of such
intention.  The Party required to make such filing shall provide such other
Party with a copy of relevant portions of the proposed filing not less than ten
(10) Business Days (or such shorter period of time as may be required, under the
circumstances, to comply with applicable Laws, but in no event less than three
(3) Business Days) prior to such filing (and any revisions to such portions of
the proposed filing a reasonable time prior to the filing thereof), including
any exhibits thereto relating to the terms and conditions of this
Agreement.  The Party required to file shall use reasonable efforts to obtain
confidential treatment of the terms and conditions of this Agreement that such
other Party requests be kept confidential, and shall only disclose Confidential
Information which it is advised by legal counsel is legally required to be
disclosed in order to comply.  No such notice shall be required under this
Section 6.4 if and to the extent that the specific information contained in the
proposed filing has previously been included in any previous filing or
disclosure made by either Party hereunder pursuant to this Article 6, or is
otherwise approved in advance in writing by the other Party.

13

 

 

--------------------------------------------------------------------------------

 

6.5Expiration or Termination.  Upon the expiration or termination of this
Agreement, any and all Confidential Information possessed in a tangible form by
a Receiving Party, its Affiliates, sublicensees or subcontractors and belonging
to a Disclosing Party shall, upon written request of the Disclosing Party, be
destroyed to the extent practicable, with written confirmation of such
destruction. Notwithstanding anything to the contrary herein, so long as such
materials are maintained in accordance with this Agreement, each Party (i) may
retain any attorney work product created in connection with this Agreement, (ii)
may retain copies of any Confidential Information to the extent required by
legal, regulatory or judicial requirements that are applicable to a Party or its
Affiliates; and, (iii) will not be obligated to erase or extinguish any
Confidential Information contained in an archived computer system backup in
accordance with normal document retention policies or security and disaster
recovery procedures, provided that any such retained Confidential Information
shall continue to remain confidential and subject to the terms of this
Agreement.

Article 7
ADDITIONAL AGREEMENTS

7.1Non-Competition.  

7.1.1NHSc agrees that it will not, and will ensure that its Affiliates do not,
directly or indirectly, alone or with or through its Affiliates or its
sublicensees, or other Third Parties directed or controlled by NHSc or its
Affiliate in relation to the applicable activities, by contract or otherwise:

(a)until the later of (i) the date that is [***] ([***]) [***] after the
Effective Date and (ii) the date that is [***] ([***]) [***] after the final day
of the Term, engage in Prohibited Drug Research in respect of, or any Prohibited
Development of, or commercialize, any Competitive OIT Product for the treatment
of peanut allergies;

(b)until the later of (i) the date that is [***] ([***]) [***] after the
Effective Date and (ii) the date that is [***] ([***]) [***] after the final day
of the Term, engage in any Prohibited Development of, or commercialize, any
Competitive OIT Product for the treatment of any allergies to [***], or [***]
(including but not limited to [***]); or

(c)until the later of (i) the date that is [***] ([***]) [***] after the
Effective Date and (ii) [***] the Term, commercialize any Competitive OIT
Product for the treatment of any food allergies [***] of this Section 7.1.1.  As
used herein, the following terms have the following meanings:

“Competitive OIT Product” means any drug or biologic product (i.e., any product
which, if it were marketed in the United States, must be approved by the FDA
pursuant to a BLA or NDA) that is intended for use in OIT for a particular food
allergy; provided, however, that no product that comprises such a drug or
biological product in combination with any OIT Combination Constituent for which
NHSc complies with its obligations under Section 3.2 shall be a “Competitive OIT
Product”.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

14

 

 

--------------------------------------------------------------------------------

 

“Prohibited Development” means any Development activities undertaken for a given
drug or biologic product (i.e., any product which, if it were marketed in the
United States, must be approved by the FDA pursuant to a BLA or NDA) for the
treatment of the applicable allergy after the commencement of manufacturing of
the clinical supply of such drug or biologic products.  For clarity, Prohibited
Development shall include without limitation Development activities undertaken
after the filing of an IND with a Regulatory Authority in respect of such drug
or biologic product.

“Prohibited Drug Research” means research undertaken specifically in respect of,
and during the course of, Development activities for a given drug or biologic
product (i.e., any product which, if it were marketed in the United States, must
be approved by the FDA pursuant to a BLA or NDA) that is intended for use in OIT
for the treatment of the applicable allergy, prior to Prohibited Development
Activities for such drug or biologic product.

For the sake of clarity, nothing contained herein shall preclude, limit or
restrict in any way NHSc or any of its Affiliates from, directly or indirectly,
alone or with or through their Affiliates, sublicensees or other Third Parties,
from undertaking any Development, commercialization or any other activities in
respect of any product that is not a drug or biologic (i.e., any product which,
if it were marketed in the United States, would not require the approval of the
FDA pursuant to a BLA or NDA), including medical foods and supplements,
including any such products that are intended for use by individuals with food
allergies.  Aimmune expressly acknowledges that NHSc and its Affiliates are
currently researching, Developing and commercializing such products and will
continue to do so during and after the Term, directly or indirectly, alone or
with or through its Affiliates, sublicensees or other Third Parties.

7.1.2During the Term, NHSc will [***] (an “OIT Allergy Company”).

7.1.3Nothing contained herein shall preclude NHSc or its Affiliates from [***].

7.2Non-Solicitation of Employees.  [***], neither Party shall, and each party
shall cause its Affiliates not to, directly or indirectly, solicit, encourage,
recruit or induce any employee of the other Party who has been involved in
activities or discussions conducted pursuant to this Agreement to terminate his
or her employment with such other Party; provided that the foregoing restriction
shall not preclude a Party or its Affiliates from (a) undertaking any general
solicitation not targeted at the employees of the other Party or hiring an
employee of the other Party who seeks employment as a result of such general
solicitation or (b) hiring any former employee of the other Party if such former
employee either (i) was involuntarily terminated by the other Party, or (ii)
voluntarily terminated his or her employment with such other Party (without
inducement on the part of the hiring Party or its Affiliates) and such
termination of employment has been effective for no less than [***] ([***])
months prior to the date of hire by the hiring Party or its Affiliates.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

15

 

 

--------------------------------------------------------------------------------

 

7.3Director Nomination. During the Term, NHSc shall be entitled to designate one
(1) nominee to serve as a director on Aimmune’s Board of Directors, which
initial designee shall be Greg Behar. For so long as NHSc has the right to
nominate a director pursuant to this Section 7.3, in the event of Mr. Behar’s
resignation, removal or death (or a replacement designee’s resignation, removal
or death), NHSc shall be entitled to designate a replacement designee, subject
to the reasonable approval of Aimmune’s Board of Directors or an applicable
committee thereof. Aimmune covenants and agrees that, for so long as NHSc has
the right set forth in this Section 7.3, it shall nominate NHSc’s designee for
election by its stockholders at each Annual Stockholder Meeting or Special
Meeting of Stockholders in which the class of directors for which NHSc’s
designee is appointed is considered by the stockholders for election. In
connection with Mr. Behar’s initial appointment to Aimmune’s Board of Directors
(or, if applicable, a replacement designee’s appointment to Aimmune’s Board of
Directors), Aimmune shall enter into an indemnification agreement with Mr. Behar
(or, if applicable, the replacement designee), which indemnification agreement
shall be in the form of and with terms previously approved by Aimmune’s Board of
Directors. The rights set forth in this Section 7.3 shall terminate upon the
earlier of (a) the expiration of the Term and (b) such time as NHSc or its
Affiliates hold less than ten percent (10%) of the shares of Aimmune’s
outstanding Common Stock.

Article 8
TERM AND TERMINATION

8.1Effectiveness; Term.  This Agreement shall automatically become binding and
effective upon and subject to consummation of the Closing (the “Effective Date”)
and shall continue in force until the earlier of (i) the date that is two (2)
years after the Effective Date, (ii) the effective date of a termination in
accordance with Section 8.2, and (iii)  the termination of this Agreement by
mutual written agreement of the Parties (the “Term”); provided, however, that
the Term may be extended upon the mutual written agreement of the Parties.  If
the Closing does not occur, this Agreement shall be null and void and of no
force or effect.

8.2Termination Rights.

8.2.1Termination for Material Breach.  A Party shall have the right to terminate
this Agreement in such Party’s sole discretion, upon delivery of written notice
to the other Party in the event of any material breach by such other Party of
this Agreement, provided that such breach has not been cured within sixty (60)
calendar days after written notice thereof is given by the terminating Party
specifying the nature of the alleged material breach in reasonable detail.  

8.2.2Change of Control.  Either Party may terminate this Agreement upon written
notice to the other Party in the event such other Party undergoes a Change of
Control.

8.2.3Third Party Transaction.  In the event that any Development Program,
Aimmune Product or Major Territory ceases to be, or be part of, an In-Scope
Program by virtue of a Transfer involving one or more of the Aimmune Product(s),
as contemplated by Section 2.2, then NHSc may terminate this Agreement upon
written notice to Aimmune given within sixty (60) days after NHSc gains
knowledge of Aimmune’s entering into an agreement in respect of such Transfer.

16

 

 

--------------------------------------------------------------------------------

 

8.2.4NHSc Transaction.  Aimmune may terminate this Agreement upon written notice
to NHSc during the sixty (60) day period following the closing of an acquisition
or combination of the nature contemplated in Section 7.1.3.

8.3Effect of Termination.  At the end of the Term, this Agreement shall become
void and have no effect, provided that (i) the following provisions hereof shall
survive any such termination and remain in full force and effect in accordance
with the terms thereof: Sections 3.1.2 (as stated therein), 3.2  (as stated
therein), 7.1 and 8.3 and Articles 5, 6 and 9; (ii) such termination shall not
relieve either Party of any obligation, or deprive either Party from any
benefit, accruing prior thereto, and (iii) such termination shall be without
prejudice to the rights and remedies of any party with respect to any antecedent
breach of the provisions of this Agreement.

Article 9
MISCELLANEOUS

9.1Expenses.  All fees and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the Party incurring
such fees and expenses.

9.2Severability.  If and to the extent that any provision (or any part thereof)
of this Agreement is held to be invalid, illegal or unenforceable, in any
respect in any jurisdiction, the provision (or the relevant part thereof) shall
be considered severed from this Agreement and shall not serve to invalidate the
remainder of such provision or any other provisions hereof.  The Parties shall
make a good faith effort to replace any invalid, illegal or unenforceable
provision (or any part thereof) with a valid, legal and enforceable one such
that the objectives contemplated by the Parties when entering this Agreement may
be realized.

9.3Notices.  Any notice required or permitted to be given by the Parties
pursuant to this Agreement shall be in writing and shall be (i) delivered by
hand, (ii) delivered by overnight courier with tracking capabilities, (iii)
mailed postage prepaid by first class, registered or certified mail, or (iv)
transmitted by facsimile or electronic mail, in either case (facsimile or
electronic mail) with receipt confirmed by the recipient or followed by a
confirmation copy by mail as provided in (iii), and in each case (clauses (i)
through (iv)) addressed to the recipient Party as set forth below, unless
changed by notice so given:

 

If to NHSc:

 

 

 

 

 

Nestec Ltd.

 

 

 

Avenue Nestlé 55

 

 

1800 Vevey

 

 

Switzerland

 

 

Attention:  General Counsel, Nestlé Health Science

 

 

 

 

17

 

 

--------------------------------------------------------------------------------

 

 

 

with a copy to:

 

 

 

 

 

Mayer Brown LLP

 

 

1221 Avenue of the Americas

 

 

New York, NY 10020

 

 

Attention:

David A. Carpenter

 

 

 

Reb D. Wheeler

 

 

 

If to Aimmune:

 

 

 

 

 

 

 

Aimmune Therapeutics, Inc.

 

 

8000 Marina Boulevard, Suite 300

 

 

Brisbane, CA  94005

 

 

Attention: General Counsel

 

 

 

 

 

with a copy to:

 

 

 

 

 

Latham & Watkins LLP

 

 

140 Scott Road

 

 

Menlo Park, CA 94025

 

 

Attention:

Patrick Pohlen

 

 

 

Judith Hasko

 

(A) with respect to any notice delivered pursuant to clauses (i) or (iv), such
notice shall be deemed effective upon submission to such other Party, (B) with
respect to any notice delivered pursuant to clause (ii), such notice shall be
deemed effective the Business Day following the date of submission to the
carrier, and (C) with respect to any notice delivered pursuant to clause (iii),
such notice shall be deemed effective five (5) Business Days after the earlier
of (x) confirmation of receipt by the recipient or (y) the date of submission of
such facsimile or electronic mail, as applicable.  A Party may add, delete, or
change the person or address to whom notices should be sent at any time upon
written notice delivered to the other Party in accordance with this Section 9.3.

9.4Assignment.  Neither this Agreement nor any of the rights or obligations
hereunder may be assigned or transferred by either Party without the prior
written consent of the other Party, such consent not to be unreasonably
withheld, delayed or conditioned; provided, however, that either Party may,
without the other Party’s consent, but with written notice to the other Party,
assign or transfer all of its rights and obligations hereunder to any Affiliate
or to a Third Party with which it is combined, or which acquires such Party’s
shares or assets, pursuant to a Change of Control of such Party.  The assigning
Party shall in any event remain responsible for and liable hereunder with
respect to the acts and omissions of the assignee in the performance of this
Agreement.  This Agreement shall inure to the benefit of and be binding on the
Parties’ successors and assigns.  Any assignment or transfer in violation of the
foregoing shall be null and void and wholly invalid, the assignee or transferee
in any such assignment or transfer shall acquire no rights whatsoever, and the
non‑assigning non‑transferring Party shall not recognize, nor shall it be
required to recognize, such assignment or transfer.

18

 

 

--------------------------------------------------------------------------------

 

9.5Further Assurances.  Each Party agrees, at its own expense, to do, or procure
the doing of, all such further acts and things and shall execute and deliver
such other agreements, certificates, instruments and documents as are reasonably
necessary in order to give full effect to this Agreement.

9.6Waivers and Modifications.  No waiver, modification, release or amendment of
any obligation under or provision of this Agreement shall be valid or effective
unless in writing and signed by all Parties hereto.  The failure of any Party to
insist on the performance of any obligation hereunder shall not be deemed to be
a waiver of such obligation.  Waiver of any provision hereunder or of any breach
of any provision hereof shall not be deemed to be a continuing waiver or a
waiver of any other breach of such provision (or any other provision) on such
occasion or any succeeding occasion.

9.7Choice of Law.  This Agreement (and any claims or disputes arising out of or
relating hereto or to the transactions contemplated hereby or to the inducement
of any Party to enter herein or therein, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall be governed by, enforced, and shall be construed in accordance
with the laws of the State of New York, without regard to its conflicts of law
provisions.

9.8Injunctive Relief.  Notwithstanding anything herein to the contrary, each
party shall be entitled to seek injunctive relief and specific performance
(including but not limited to any relief or recovery under this Agreement) in
any court of competent jurisdiction in the world.

9.9Publicity.  Upon execution of this Agreement, each Party may issue a press
release announcing the existence of this Agreement in a form, and containing
substance, to be agreed in good faith between the Parties (such agreement not to
be unreasonably withheld or delayed by either Party).  Subject to Section 6.4,
each Party agrees not to issue any other press release or other public statement
disclosing other information relating to this Agreement or the transactions
contemplated hereby without the prior written consent of the other
Party.    Each Party shall use all reasonable efforts to provide to the other
Party a copy of any public announcement regarding this Agreement or the subject
matter hereof as soon as reasonably practicable under the circumstances prior to
its scheduled release (but in no event less than three (3) Business Days prior
to its scheduled release, unless a shorter period is required to comply with
applicable Law under the circumstances).  Each Party shall have the right to
expeditiously review and recommend changes to any such announcement and the
Party whose announcement has been reviewed shall remove any Confidential
Information of the reviewing Party that the reviewing Party reasonably deems to
be inappropriate for disclosure except to the extent such disclosure is required
by applicable Law or rules of a securities exchange or the Securities and
Exchange Commission or the securities regulators of any state or other
jurisdiction.  The contents of any announcement or similar publicity, which has
been reviewed and approved by the reviewing Party, (including the press release
referred to at the beginning of this Section 9.9), and any filing with the
Securities and Exchange Commission, can be re‑released by either Party without a
requirement for re‑approval.

9.10Relationship of the Parties.  Each Party is an independent contractor under
this Agreement.  Nothing herein is intended or is to be construed so as to
constitute Aimmune and

19

 

 

--------------------------------------------------------------------------------

 

NHSc as partners, agents or joint venturers.  Neither Party shall have any
express or implied right or authority to assume or create any obligations on
behalf of or in the name of the other Party or to bind the other Party to any
contract, agreement or undertaking with any Third Party.  There are no express
or implied third party beneficiaries hereunder.

9.11Entire Agreement.  The Parties agree that this Agreement and the attached
Exhibits constitutes the entire agreement between the Parties as to the subject
matter of this Agreement, and hereby supersedes all prior negotiations,
representations, agreements and understandings (whether written or verbal)
regarding the same, including the Confidentiality Agreement, between Nestlé
Health Science S.A. and Aimmune, dated January 30, 2015 (as amended pursuant to
that certain Amendment to Confidentiality Agreement between such parties, dated
February 4, 2016, the “Prior CDA”).  Each Party acknowledges that in entering
into this Agreement it has not relied on, nor shall it be entitled to rely upon,
any representation, warranty, collateral contract or other assurances made by or
on behalf of the other Party except for those which are expressly set forth in
this Agreement.

9.12Counterparts.  This Agreement may be executed in two or more counterparts,
including counterparts delivered by facsimile or other electronic transmission,
with the same effect as if both Parties had signed the same document.  All such
counterparts shall be deemed an original, shall be construed together and shall
together constitute one and the same instrument.

9.13Exports.  Each Party agrees not to export or re‑export, directly or
indirectly, any information, technical data, the direct product of such data,
samples or equipment received or generated under this Agreement in violation of
any applicable export control Laws.

9.14Amendments.  Any amendment of this Agreement shall not be binding on the
Parties unless set out in writing, expressed to amend this Agreement and signed
by authorized representatives of each of the Parties.

9.15Interpretation.  Except where the context otherwise requires, wherever used,
the singular shall include the plural, the plural the singular, the use of any
gender shall be applicable to all genders and the word “or” is used in the
inclusive sense (and/or).  The captions of this Agreement are for convenience of
reference only and in no way define, describe, extend, or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement.  The term “including,” “include,” or “includes” as used herein shall
mean including, without limiting the generality of any description preceding
such term.  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document herein will be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein), (ii) any reference to any applicable Laws herein will be construed
as referring to such Laws as from time to time enacted, repealed or amended,
(iii) any reference herein to any person will be construed to include the
person’s successors and permitted assigns, (iv) the words “herein”, “hereof” and
“hereunder”, and words of similar import, will be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (v) any
reference herein to the words “mutually agree” or “mutual written agreement”
will not impose any obligation on either Party to agree to any terms relating
thereto relating to such terms except as such Party may determine in such
Party’s sole

20

 

 

--------------------------------------------------------------------------------

 

discretion, (vi) all references herein to Sections or Exhibits will be construed
to refer to Sections and Exhibits to this Agreement, (vii) the word “days” means
calendar days unless otherwise specified, (viii) except as otherwise expressly
provided herein all references to “$” or “dollars” refer to the lawful money of
the U.S., and (ix) the words “copy” and “copies” and words of similar import
when used in this Agreement include, to the extent available, electronic copies,
files or databases containing the information, files, items, documents or
materials to which such words apply.  The headings of each Article and Section
in this Agreement have been inserted for convenience of reference only and are
not intended to limit or expand on the meaning of the language contained in the
particular Article or Section.  Each Party represents that it has been
represented by legal counsel in connection with this Agreement and acknowledges
that it has participated in the drafting hereof.  In interpreting and applying
the terms and provisions of this Agreement, the Parties agree that no
presumption will apply against the Party which drafted such terms and
provisions.  The language in this Agreement is to be construed in all cases
according to its fair meaning.

[Signature page follows]

 

 




21

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers.

 

AIMMUNE THERAPEUTICS, INC.

 

 

By:

/s/ Stephen G. Dilly

 

(Signature)

 

 

Name:

S. G. Dilly

 

 

Title:

CEO

 

 

 

 

NESTEC LTD.

 

 

By:

/s/ Claudio Kuoni

 

(Signature)

 

 

Name:

Claudio Kuoni

 

 

Title:

Authorized Signatory

 

 

 

 

Solely for purposes of Section 9.11:

 

 

NESTLÉ HEALTH SCIENCE S.A.

 

 

By:

/s/ Claudio Kuoni

 

(Signature)

 

 

Name:

Claudio Kuoni

 

 

Title:

General Counsel

 

[Signature page to Collaboration Agreement]

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

Development Programs

The treatment of allergies to the following foods:

Peanut, including the program designated AR-101

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

 